Citation Nr: 1452122	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-00 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder and schizophrenia. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a back injury. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a stomach disorder to include duodenitis.

5.  Entitlement to service connection for an acquired psychiatric disorder to include bipolar disorder and schizophrenia.

6.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

7.  Entitlement to service connection for a skin disorder of the face. 

8.  Entitlement to a disability rating in excess of 10 percent for dermatophytosis of the feet. 

9.  Entitlement to a disability rating in excess of 10 percent for condylectomy medial aspect distal phalanx, right great toe, and hammertoe right little toe, postoperative proximal phalangectomy and condylectomy, with tender callous lateral aspect right little toe. 

10.  Entitlement to a disability rating in excess of 10 percent for condylectomy medial aspect of the distal phalanx left great toe with plantar calluses left foot. 

11.  Entitlement to service connection for irritable colon syndrome.

12.  Whether new and material evidence has been submitted to reopen a previously disallowed claim of entitlement to service connection for asthma.

13.  Whether new and material evidence has been submitted to reopen a previously disallowed claim of entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1972 to October 1973.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The record reflects that the Veteran previously requested a hearing before a Member of the Board on a previous appeal.  In an August 2010 statement, the Veteran's former representative requested that the hearing be cancelled.  With respect to the current appeal, the Veteran's prior attorney submitted a VA Form 9 on his behalf indicating that he did not desire a hearing before the Board.  Likewise, an October 2012 statement from the Veteran's prior attorney notes that the Veteran did not want a hearing.  In light of the foregoing, the Board will proceed with consideration of the Veteran's appeal.  

The issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a back injury, migraine headaches, a stomach disorder to include duodenitis; entitlement to service connection an acquired psychiatric disorder to include bipolar disorder and schizophrenia chronic obstructive pulmonary disorder (COPD), a skin disorder of the face; and, entitlement to increased ratings for dermatophytosis of the feet, right and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Likewise, the issues of entitlement to service connection for irritable colon syndrome as well as claims to reopen previously disallowed claims for service connection for asthma and diabetes mellitus are also addressed in the REMAND below.

In a statement received from the Veteran's Congressman in February 2014, the Veteran appears to raise additional issues that are not currently before the Board.  For example, the Veteran asserts that he has "ARTHRITIS MSUCLES AND ACHES TO ALL JOINTS IN THE FEET AND ANKLES, FROST BITE TO FEET FROM KOREA."  He also makes reference to a problem with "BLOOD FLOW VESSEL TO BRAIN".  These matters are referred to the RO or AMC for appropriate action, if necessary.  

The Board observes that the issue of entitlement to a clothing allowance was previously before the Board and remanded to Dallas, Texas, VA Medical Center (VAMC) in September 2011.  The record reflects that the VAMC awarded the requested clothing allowance in February 2014.  The record does not reflect that the Veteran has filed a notice of disagreement with the action awarding this benefit.  Accordingly, the issue is not currently before the Board.  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was most recently denied by a September 2006 RO rating decision; the Veteran was notified of the decision, but did not file a timely notice of disagreement and did not submit new and material evidence within one year of the rating decision.

2.  Evidence received since the September 2006 rating decision was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2006 RO rating decision which denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2013).

2.  New and material evidence has been received since the September 2006 denial of entitlement to service connection for an acquired psychiatric disorder, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of the Veteran's petition to reopen his claim, further discussion of the VCAA is not warranted.

In October 2006, the Veteran requested that his claim for service connection for an acquired psychiatric disorder be reopened.  Service connection for an acquired psychiatric disorder was denied by the Board in 1991 and May 2004, and the RO most recently in September 2006. The record does not reflect that the Veteran perfected an appeal of this decision.  Accordingly, the decision is final.  

Service connection for an acquired psychiatric disorder was previously denied on the basis that, although the record showed that an acquired psychiatric disorder had been diagnosed after service, there was no evidence of an acquired psychiatric disorder in service or evidence linking the Veteran's current acquired psychiatric disorder with service.

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the September 2006 RO rating decision denied reopening the Veteran's claim for service connection for an acquired psychiatric disorder.  In that decision, the RO found that the evidence failed to establish that an acquired psychiatric disorder was caused by or incurred during active service.  

The evidence associated with the claims file subsequent to the September 2006 rating decision includes VA medical records, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2006 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for an acquired psychiatric disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes a September 2008 statement from the Veteran's treating psychiatrist indicating the Veteran's symptoms started during active service.  Therefore, the psychiatrist's statements relate to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for an acquired psychiatric disorder.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder; to that extent, the appeal is granted.


REMAND

In this case, a remand is required to attempt to obtain additional evidence.  In an October 2009 statement, the Veteran reported he receives disability benefits from the Social Security Administration (SSA).  Notably, there is no indication that attempts have been made to obtain the Veteran's Social Security records since his October 2009 letter.  Therefore, on remand, any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, the Board observes that in a June 2013 rating decision, the RO denied service connection for irritable colon syndrome and denied reopening previously disallowed claims for service connection for asthma and diabetes mellitus.  In a statement received by the Veteran's Congressman in February 2014, the Veteran asserted that he had stomach problems, asthma, and diabetes as a result of his service.  As this letter was received within one year of the June 2013 denial, the Board construes it as a timely notice of disagreement.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued addressing these issues. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his records from the Social Security Administration.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  Evaluate the evidence of record, and after undertaking any other development it deems necessary, issue a statement of the case (SOC) to the Veteran and his representative regarding:

(a)  his claim for service connection for irritable colon syndrome;
(b)  his claim to reopen the previously disallowed claim of service connection for asthma; and 
(c) his claim to reopen the previously disallowed claim of service connection for diabetes mellitus.  

The Veteran is advised that a timely substantive appeal will be necessary to perfect appeals to the Board concerning these claims. 38 C.F.R. § 20.302(b) (2014).

3.  After ensuring any other necessary development has been completed, readjudicate the Veteran's claims to reopen previously disallowed claims for service connection for residuals of a back injury, migraine headaches, and a stomach disorder to include duodenitis; claims for service connection for an acquired psychiatric disorder, chronic obstructive pulmonary disorder (COPD), and a skin disorder of the face; and claims for higher ratings for dermatophytosis of the feet, right foot disability and left foot disability.  

If further action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


